                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                  4:18CR3005
                       Plaintiff,
                                                     MOTION FOR AUTHORIZATION TO
 vs.                                                  MAKE PAYMENT FROM INMATE
                                                            TRUST ACCOUNT
 TAYLOR M. WILSON,

                       Defendant.


        The United States of America, by and through counsel, Assistant United States Attorney

Douglas R. Semisch, pursuant to 18 U.S.C. §§ 3613(a) and 3664(n) and 28 U.S.C. § 1651, moves

this Court for an Order authorizing the Bureau of Prisons to turn over to the Clerk of Court funds

held in the defendant’s trust account as payment for the criminal monetary penalties imposed in

this case.

        In support of this motion, the government avers as follows:

        1.      On October 5, 2018, Taylor M. Wilson, was convicted of terrorism attacks and

other violence against railroad carriers and against mass transportation systems. He was sentenced

to 168 months in prison. He was ordered to pay a special assessment of $100.00, and restitution

of $9,350.00.

        2.      Based on the government’s accounting records, Defendant Taylor M. Wilson has

an outstanding unpaid criminal debt balance of $9,225.00 as of this date.

        3.      Taylor M. Wilson remains in federal custody at Berlin FCI, Berlin, NH. His

projected release date is November 16, 2029.

        4.      The United States Attorney’s Office for this district recently was informed that

Taylor M. Wilson currently maintains substantial funds in his inmate trust account maintained by



                                                1
the Bureau of Prisons (“BOP”) 1. Prison officials indicated the balance of the account on this date

is $1,400.00.

       5.        By this motion, the government seeks entry of an order authorizing the BOP to turn

over $1,100.00 of the $1,400.00 to be applied towards restitution owed by the defendant for his

outstanding criminal penalties and leave $300 for Defendant’s use.

       6.        18 U.S.C. § 3613 sets forth the procedures for the government to enforce criminal

monetary penalties, such as restitution and criminal fines. See 18 U.S.C. § 3613(a). In particular,

the statute provides that a sentence imposing a fine constitutes a lien in favor of the government

against all of the defendant’s property and rights to property. 18 U.S.C. § 3613(c). Thus, the

government’s lien would attach to the defendant’s interest in funds held by the BOP in his inmate

trust account.

       7. Additionally, pursuant to 18 U.S.C. § 3663A et seq., requires that the defendant’s

resources received from any source during his term of incarceration must be applied to his

outstanding monetary penalties. Specifically:

       If a person obligated to provide restitution, or pay a fine, receives substantial
       resources from any source, including inheritance, settlement, or other judgment,
       during a period of incarceration, such person shall be required to apply the value
       of such resources to any restitution or fine still owed.

18 U.S.C. § 3664(n) (emphasis added). See also United States v. Cunningham, 866 F.Supp.2d

1050, 1061-62 (S.D. Iowa 2012) (entire amount of defendant’s disability retirement payments




1 The purpose of the inmate trust account or commissary account is to allow the BOP to maintain
inmates’ monies while they are incarcerated, including monies received by the inmate from prison
employment and outside sources. 28 C.F.R. §§ 506.1, 545.11. Family, friends or other sources
must deposit funds for the benefit of the inmate into these accounts. Id. Deposits intended for the
inmate’s account must be mailed directly to the BOP’s centralized commissary account. 28 C.F.R.
§ 540.23.
                                                 2
could be garnished while defendant was incarcerated as necessary and appropriate to effectuate

payment of criminal debt).

       8.      The government also submits that an order authorizing the BOP to turn over the

defendant’s property is appropriate under these circumstances.

       9.      Furthermore, because the property is cash, it does not fall within any applicable

categories of the exempt property that a defendant may claim in a criminal case. See 18 U.S.C. §

3613(a)(1) (setting forth the applicable Internal Revenue Service property exemptions

incorporated by reference for criminal cases). For criminal debts such as fines and restitution,

federal law provides that the only categories of exempt property are: (1) wearing apparel and

school books; (2) fuel, provisions, furniture and personal effects; (3) books and tools of a trade,

business, or profession; (4) unemployment benefits; (5) undelivered mail; (6) annuity or pension

payments under certain, specified federal statutes; (7) workmen’s compensation; (8) judgments for

support of minor children; (9) certain service-connected disability payments; and (10) assistance

under the Job Training Partnership Act. 18 U.S.C. 6313(a)(1). Accordingly, the defendant cannot

properly claim that the funds held in his inmate trust account are exempt from payment of his fine.

       10. The government is serving Taylor M. Wilson with a copy of the motion, and he may

object to the government’s intended use of his property. The government is not aware of any other

party who may claim an interest in this property.

       11.     The government submits that the requested relief is reasonable and appropriate in

this instance. The requested relief will result in the reduction of the defendant’s restitution. Also,

without this relief, the BOP will be required to allow the defendant access to these funds. This

would allow the defendant, or others, the opportunity to possibly dissipate, conceal, or transfer the

funds without first paying his criminal penalties.

       For the foregoing reasons, the government requests the Court grant its motion.
                                                  3
       Dated this 25th day of May, 2021.


                                              UNITED STATES OF AMERICA, Plaintiff
                                              JAN W. SHARP
                                              Acting United States Attorney
                                              District of Nebraska

                                      By:     s/ Douglas R. Semisch
                                              DOUGLAS R. SEMISCH, #16655
                                              Assistant U.S. Attorney
                                              1620 Dodge Street, Suite 1400
                                              Omaha, NE 68102-1506
                                              Tel: (402) 661-3700
                                              Fax: (402) 661-3081
                                              E-mail: doug.semisch@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 25, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants:

            Taylor M. Wilson, # 47217-044
            ------
            Berlin, NH 03570

                                                      s/ Douglas R. Semisch
                                                      Assistant U.S. Attorney




                                                 4
